ORDER

PER CURIAM.
Defendant was convicted by a jury of unlawful use of a weapon for which he was sentenced, as a prior and persistent offender, to a term of eight years. In his appeal, Defendant raises seven allegations of error. We affirm.
An opinion reciting the detañed facts and restating the principles of law would serve no jurisprudential purpose. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).